Citation Nr: 0532121	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-26 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for defective hearing in both ears, to 
include the issue of whether clear and unmistakable error 
(CUE) exists in a July 1984 rating decision of the RO, which 
denied service connection for defective hearing.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to July 
1962.  His death occurred in September 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 RO rating decision, which granted 
service connection for defective hearing in both ears, 
effective in June 2001.  The veteran appealed the effective 
date, claiming that there was CUE in a prior rating decision 
of the RO in July 1984, which denied service connection for 
defective hearing.  


FINDINGS OF FACT

1.  The veteran served on active duty from February 1951 to 
July 1962.  

2.  In November 2005, prior to completion of action on the 
claim for an earlier effective date for the grant of service 
connection for defective hearing, based on CUE existing in a 
July 1984 rating decision of the RO, the Board received 
notice from the RO that the veteran had died in September 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2005, the Board received notice from the RO that 
the veteran had died in September 2005.  His death comes 
during the pendency of his appeal for an earlier effective 
date for the grant of service connection for defective 
hearing, based on CUE existing in a July 1984 rating decision 
of the RO.  A copy of the veteran's death certificate has 
been associated with the file.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for an earlier effective date for the grant of 
service connection for defective hearing in both ears, based 
on CUE existing in a July 1984 rating decision of the RO 
(which denied service connection for defective hearing), on 
the merits, has been rendered moot by virtue of the death of 
the veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).  In reaching this determination, the Board intimates 
no opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).  


ORDER

The appeal of the claim of entitlement to an earlier 
effective date for the grant of service connection for 
defective hearing in both ears, based on CUE existing in a 
July 1984 rating decision of the RO, which denied service 
connection for defective hearing, is dismissed.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


